DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.

Response to Arguments
Applicant argues (Remarks pg. 12) that because Khubua teaches that “visual representation 70 … does not overlap” with the user’s reflection, the reference teaches away from the invention recited in claim 1.  The examiner respectfully disagrees.  As has been pointed out previously (see Advisory Action mailed 17 September 2021), the rejection equated the “silhouette” shown in Fig. 6, not the visual representation 70 shown in Fig. 5, to the claimed “video content.”  Fig. 6 and its description clearly show that this moving silhouette image (which is video content) “appears superimposed on at least a portion the image of the user” as required in claim 1.
The remaining arguments have been considered but are moot in view of the new grounds of rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19, 26-27, and 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16/572,828 (reference application) in view of Khubua, Yuasa, Schmitz-Le, and Dugan. Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of this application recite only obvious variants of the reference application.  For example, claims 1 and 15 of the reference application recites all subject matter recited in instant claim 1 except the limitations relating to features of the camera and displaying advice relating to how to properly perform an exercise.  As shown below, this feature is described by the Khubua reference, and it would have been obvious to the skilled artisan to modify the system recited by the reference application with the teachings of Khubua, the rationale provide a user with feedback on how an exercise should be properly performed (see Khubua pg. 1).  The claims of the reference application further fail to disclose that the video is a single continuous shot of the instructor performing the exercise.  However, Yuasa discloses this (see [0068]-[0069]), and it would have been obvious to the skilled artisan to modify the reference application to include this in order to improve the visual quality of the exercise.  The claims further fail to disclose relative dimensions of mirror and frame recited in claim 1.  However, Schmitz-Le discloses this at Fig. 2a-2c, and to modify the reference application to include this would have been obvious in order to improve aesthetics of the mirror.  All other claims of the instant application find corresponding subject matter (or are only obvious variants of in light of the rejections below) in the claims of the reference application.  Accordingly, the claims of the instant application are rendered obvious by the claims of the reference application in view of Khubua.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-19, 26-27, and 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/062,069 (reference application) in view of Khubua, Yuasa, Schmitz-Le, and Dugan. Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of this application recite only obvious variants of the reference application.  For example, claim 1 of the reference application recites all subject matter recited in instant claim 1 except the limitations relating to details of the camera capturing video of the user and displaying advice relating to how to properly perform an exercise.  As shown below, this feature is described by the Khubua reference, and it would have been obvious to the skilled artisan to modify the system recited by the reference application with the teachings of Khubua, the rationale provide a user with feedback on how an exercise should be properly performed (see Khubua pg. 1).  The claims of the reference application further fail to disclose that the video is a single continuous shot of the instructor performing the exercise.  However, Yuasa discloses this (see [0068]-[0069]), and it would have been obvious to the skilled artisan to modify the reference application to include this in order to improve the visual quality of the exercise.  The claims further fail to disclose relative dimensions of mirror and frame recited in claim 1.  However, Schmitz-Le discloses this at Fig. 2a-2c, and to modify the reference application to include this would have been obvious in order to improve aesthetics of the mirror.  All other claims of the instant application find corresponding subject matter (or are only obvious variants of in light of the rejections below) in the claims of the reference application.  Accordingly, the claims of the instant application are rendered obvious by the claims of the reference application in view of Khubua.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-19, 26-27, and 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,758,780 in view of Khubua, Yuasa, Schmitz-Le, and Dugan. Although the claims at issue are not identical, they are not patentably distinct from each other.  As with the applications described above, the instant claims recite only obvious variants of the claims of the patent.  For example, claims 1-20 of the patent recite all subject matter recited in instant claim 1 except the limitations relating to details of the camera capturing video of the user and displaying advice relating to how to properly perform an exercise. As shown below, this feature is described by the Khubua reference, and it would have been obvious to the skilled artisan to modify the system recited by the reference application with the teachings of Khubua, the rationale provide a user with feedback on how an exercise should be properly performed (see Khubua pg. 1).  The claims of the patent further fail to disclose that the video is a single continuous shot of the instructor performing the exercise.  However, Yuasa discloses this (see [0068]-[0069]), and it would have been obvious to the skilled artisan to modify the patent to include this in order to improve the visual quality of the exercise.  The claims further fail to disclose relative dimensions of mirror and frame recited in claim 1.  However, Schmitz-Le discloses this at Fig. 2a-2c, and to modify the patent to include this would have been obvious in order to improve aesthetics of the mirror.  All other claims of the instant application find corresponding subject matter (or are only obvious variants of in light of the rejections below) in the claims of the reference application.  Accordingly, the claims of the instant application are rendered obvious by the claims of the reference application in view of Khubua.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 13, 29-30, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Khubua et al., WO 2019/016406 (with support in DE 102017116558.4), in view of Schmitz-Le, WO 2016/135183, in view of Yuasa et al., US Pub No. 20130171601, and further in view of Dugan, US 20120252580.

As to claim 1 Khubua discloses an interactive exercise method, comprising: 
receiving, via one of a wired network or a wireless network, a request referencing video content of an exercise instructor performing an exercise (pg. 19 lines 11-33, pg. 20 lines 25-27 – a user selects a function (i.e. requests a silhouette image, or video of an instructor – see pg.  12 lines 22-26 and pg. 33 lines 14-19) via gestures or touchscreen, and this request is transmitted by wired or wireless network (pg. 18 lines 4-8) to control unit 20); and 
in response to the request, transmitting the video content to a video display of an interactive exercise system associated with a user (pg. 12 and 33), the video display disposed behind a partially transmissive mirror to cause display of the video content via the video display (Fig. 1b and Fig. 2; pg. 17 lines 3-15 – display 29 is behind partially-transmissive mirror 14 and displays video of a trainer), 
the partially transmissive mirror configured to reflect an image of the user such that at least a portion of the video content, when displayed, appears superimposed on at least a portion of the image of the user (pg. 12 lines 22-26; pg. 33 lines 14-31 – video of a trainer, or a silhouette image of a trainer, is displayed on the reflective surface of mirror 14); 
the interactive exercise system configured to: 
receive biometric data associated with the user (pg. 18 lines 24-26); 
acquire video of the user performing the exercise, via a camera disposed behind the partially transmissive mirror, during the display of the video content, the camera aligned with an aperture of a frame coupled to the partially transmissive mirror, the partially transmissive mirror positioned between the frame and the user while the user is performing the exercise (Figures 1a-2 and their description – camera 16 S2, behind the mirror 14 (pg. 16 lines 1-2 and 15-16), captures video of the user.  This camera is aligned with the aperture (opening, hole, or gap – American Heritage Dictionary) formed by frame 12, as shown in Fig. 1b and Fig. 2); 
determine, based on the video of the user performing the exercise, a performance of the user in reproducing a proper form or motion of the exercise (pg. 27 line 20 – pg. 28 line 2); and 
display information based on the performance of the user to advise the user of the proper form or motion (pg. 28 lines 3-5; Fig. 6a-6c and their description – based on video of the user, it is determined if the user is carrying out the exercise properly.  Correction notices 50 are displayed to advise the user of proper motion.  See also Fig. 4a-4b and their description).  
Khubua fails to disclose the frame having a width equal to or smaller than a width of the partially transmissive mirror, and the frame having a height equal to or smaller than a height of the partially transmissive mirror; and display the biometric data via the video display during the display of the video content.
However, in an analogous art, Schmitz-Le discloses a similar smart mirror with a frame having a width equal to or smaller than a width of the partially transmissive mirror, and the frame having a height equal to or smaller than a height of the partially transmissive mirror (Fig. 2a-2c; pg. 14-15 – frame 9 has smaller width and height than mirror 1.  Digital video cameras 3 (see pg. 5) are behind the partially transparent mirror 1, as shown in Fig. 2b); and display biometric data via the video display during the display of the video content (Fig. 3b and its description).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Khubua with the teaching of Schmitz-Le by enlarging the mirror to be wider and taller than the frame and sensors, the rationale being to improve aesthetics of the mirror.  Khubua’s disclosed mirror would not be negatively affected by this modification, as Schmitz-Le shows cameras behind the mirror capable of capturing images of the user (see pg. 5).  Rationale to modify Khubua to display biometrics would have been to provide the user with a more informative display.
Khubua discloses that the video is a moving image of a trainer (pg. 33 lines 14-31), but fails to disclose that at least a portion of the video content is a single continuous shot of the instructor performing the exercise.
However, in an analogous art, Yuasa discloses a similar smart mirror that displays a video of an instructor superimposed on a mirror image of a user, where the video content is a single continuous shot of the instructor performing the exercise (Fig. 2; [0069] – the comparison object 31, superimposed on a user’s reflection, is obtained by taking a “dynamic image” (i.e. a video) of “an instructor … performing the exercise” and is stored in a storage unit.  This describes a “single continuous shot” of the instructor performing the exercise).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Khubua with the teachings of Yuasa by using a single continuous shot of the instructor performing the exercise in place of Khubua’s image.  The rationale for this modification would have been to provide improved realism and quality in the comparison image.
The system of Khubua, Schmitz-Le, and Yuasa fails to disclose display a representation of a fitness class recommendation generated based at least in part on a social network of the user.
However, in an analogous art, Dugan discloses displaying a representation of a fitness class recommendation generated based at least in part on a social network of the user ([0059] – recommendations for exercise groups (which are instructor-led classes: see [0046]) are made based on the user’s social network).
t would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Khubua and Schmitz-Le with the teachings of Dugan in order to provide the user with greater motivation to exercise more (see Dugan [0008]).

As to claim 5 Khubua disclose that the frame includes (1) an inner frame, the video display mounted to the inner frame (Fig. 1b: cross braces within frame 12 provide mounts to display devices 18, 30, and 29.  These cross braces form an inner frame), and (2) an outer shell to protect the inner frame (Fig. 1b: frame 12’s outer circumference is an outer shell and structurally protects the cross brace inner frames).

As to claim 9 Schmitz-Le discloses displaying biometric data that includes at least one of a heart rate of the user, a predetermined heart rate zone of the user, or a score based on the heart rate and the predetermined heart rate zone of the user (Fig. 3b).

As to claim 29 Khubua discloses7 245235357 v1Application No.: 16/572,844Docket No.: CUPR-001/02US 332388-2004the frame, securing the camera in place behind the partially transmissive mirror (Fig. 1a: 12 – the frame secures the mirror, which secures the camera S2).  

As to claim 30 Khubua discloses a processor, operably coupled to the camera and configured to determine the performance of the at least one user in reproducing a proper form or motion of the exercise (Fig. 1b: 20).

As to claim 34 Dugan discloses that the fitness class recommendation is generated based on a combination of the social network of the user and a user profile of the user ([0059] – recommendations are based on social networking and the user’s age and weight, which describes a profile of the user).

As to claim 35 the system fails to disclose that the representation of the fitness class recommendation is displayed as part of a listing of recommended fitness classes, the interactive exercise system further configured to: receive a user selection of a subset of recommended fitness classes from the listing of recommended fitness classes; and update the listing of recommended fitness classes in response to the user selection of the subset of recommended fitness classes.  However, official notice is taken that this was well known in the art before the effective filing date of the claimed invention.  This essentially claims a user interface with expandable items, a concept that has long been in wide use in the field of user interfaces.  Therefore it would have been obvious to modify the Khubua/Dugan device to include this, the rationale being to provide further recommendations in a more organized format.

Claims 2, 3, 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khubua, Schmitz-Le, Yuasa, and Dugan, as applied above, and further in view of Blum, US Pub No. 20090291805.

As to claim 2 Khubua discloses acquiring the video content of the exercise instructor performing the exercise (pg. 12 lines 22-26).
Khubua fails to disclose archiving the video content as one of a fitness class from a plurality of fitness classes, the interactive exercise system configured to display, to the user, a listing of the plurality of fitness classes.
However, in an analogous art, Blum discloses archiving a plurality of fitness classes, and an interactive exercise system configured to display, to the user, a listing of the plurality of fitness classes (Fig. 6A and [0042]).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Khubua, Schmitz-Le, Yuasa, with the teachings of Blum, the rationale being to provide users with a greater variety of exercise routines and instructors, thereby providing an improved user experience.

As to claim 3 Blum discloses that receiving the request occurs in response to a selection, by the user, of the fitness class from the plurality of fitness classes ([0042]-[0043]).

As to claim 11 see rejection of claim 1.  The combined system of Khubua, Schmitz-Le, and Yuasa, as described above, discloses an interactive exercise system, comprising: 
a partially transmissive mirror configured to reflect an image of a user (Khubua Fig. 2: 13); 
a communications interface configured to (i) receive, via one of a wired network or a wireless network, a request to view video content of an exercise instructor performing an exercise (Khubua pg. 19 lines 11-33, pg. 20 lines 25-27 – a user selects a function (i.e. requests a silhouette image, or video of an instructor – see pg.  12 lines 22-26 and pg. 33 lines 14-19) via gestures or touchscreen, and this request is transmitted by wired or wireless network (pg. 18 lines 4-8) to control unit 20), at least a portion of the video content being a single continuous shot of the exercise instructor performing the exercise (Yuasa [0069]) (ii) in response to the request from the user, transmit a request to a server for the video content, and (iii) receive the video content from the server (Khubua pg. 12 lines 22-26 – live transmission of video from a server via the Internet (pg. 10 lines 1-8) is on-demand (adaptive) streaming.  See also the previous untraversed assertion of official notice regarding this claim, rendering this subject matter admitted prior art); 
a display, operably coupled to the communications interface and disposed behind the partially transmissive mirror, to display the video content through the partially transmissive mirror to the user with only the exercise instructor appearing in the video content, at least a portion of the video content of the exercise instructor appearing superimposed on at least a portion of the image of the user (Khubua Fig. 1b and Fig. 2; pg. 17 lines 3-15 – display 29 is behind partially-transmissive mirror 14 and displays video of a trainer; pg. 12 lines 22-26; pg. 33 lines 14-31 – video of a trainer, or a silhouette image of a trainer, is displayed on the reflective surface of mirror 14); and 
a camera disposed behind the partially transmissive mirror, the camera aligned with an aperture of a frame coupled to the partially transmissive mirror, the partially transmissive mirror positioned between the frame and the user while the user is performing the exercise (Khubua Figures 1a-2 and their description – camera 16 S2, behind the mirror 14 (pg. 16 lines 1-2 and 15-16), captures video of the user.  This camera is aligned with the aperture (opening, hole, or gap – American Heritage Dictionary) formed by frame 12, as shown in Fig. 1b and Fig. 2), the frame having a width equal to or smaller than a width of the partially transmissive mirror, and the frame having a height equal to or smaller than a height of the partially transmissive mirror (Fig. 2a-2c; pg. 14-15 – mirror 1 is larger in all dimensions than frame 9.  Digital video cameras 3 (see pg. 5) are behind the partially transparent mirror 1, as shown in Fig. 2b);
the interactive exercise system configured to: 
acquire video of the user performing the exercise via the camera during the display of the video content; determine, based on the video of the user performing the exercise, a performance of the user in reproducing a proper form or motion of the exercise; and display information based on the performance of the user to advise the user of the proper form or motion (pg. 27 line 20 – pg. 28 line 5; Fig. 6a-6c and their description – based on video of the user, it is determined if the user is carrying out the exercise properly.  Correction notices 50 are displayed to advise the user of proper motion.  See also Fig. 4a-4b and their description).  
The system of Khubua, Schmitz-Le, Yuasa, and Dugan fails to disclose pausing portions of the video content in response to a user interaction with a graphical user interface of a mobile device of the user.
However, in an analogous art, Blum discloses pausing portions of the video content in response to a user interaction with a graphical user interface of a mobile device of the user ([0047]-[0048], [0054]).
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to modify the system of Khubua, Schmitz-Le, Yuasa, and Dugan with the teachings of Blum, the rationale being to provide the user with greater control over the workout routine.

As to claim 12 see rejection of claim 2.

As to claim 16 see rejection of claim 9.  Schmitz-Le discloses a heart rate sensor communicatively coupled to the communications interface and configured to acquire heart rate data associated with the user while the user performs the exercise shown in the video content (Fig. 3b and its description).

Claims 4, 8, 15, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Khubua, Schmitz-Le, Yuasa, Dugan and Blum, as applied above, and further in view of Foley et al., US Pub No. 20140038781.

As to claim 4 the system of Khubua, Schmitz-Le, Yuasa, Dugan and Blum fails to disclose acquiring the video content comprises acquiring video content at two or more angles and  the interactive exercise system is configured to display a 360-degree view of the exercise instructor during the display of the video content.
However, in an analogous art, Foley discloses acquiring video content of an instructor at two or more angles and displaying a 360-degree view of the exercise instructor during the display of the video content ([0068] – multiple cameras and 3D capture different views of the instructor to create 3D content).
It would have been obvious to the skilled artisan to modify the system of Khubua, Schmitz-Le, Yuasa, Dugan and Blum with the teachings of Foley, the rationale being to enable users to view the instructor from various angles, thus improving the instructiveness of the system. 

As to claim 8 Foley discloses the interactive exercise system is configured to display a message from the exercise instructor to the user via the video display ([0071]-[0072]).

As to claim 15 see rejection of claim 8.

As to claim 33 Foley disclose that the video includes video acquired at multiple different viewing angles ([0068]).

Claims 6, 14, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Khubua, Schmitz-Le, Yuasa, Dugan and Blum, as applied above, and further in view of Weinreich, US Patent No. 5,681,223.

As to claim 6 the system of Khubua, Schmitz-Le, Yuasa, Dugan and Blum fails to disclose the video content is of the exercise instructor against a dark background.
However, in an analogous art, Weinreich discloses video content of an instructor against a dark background (col. 1 lines 50-63).
It would have been obvious to the skilled artisan to modify the system of Khubua, Schmitz-Le, Yuasa, Dugan and Blum with the teachings of Weinreich, the rationale being to provide video with improved visual appeal (see Weinreich summary). 

As to claim 14 see rejection of claim 6.

As to claim 26 the system of Khubua and Weinreich discloses that the portion of the image of the at least one user is a first portion of the image of the at least one user, the displaying the video content to the user on via the video display including: displaying the dark background such that a second portion of the reflection of that image of the at least one user appears unobscured over the dark background of the video by virtue of the dark background (Khubua Fig. 4-6; Weinreich col. 1 lines 50-63 – areas of reflection that are not superimposed on the video of the instructor will appear unobscured on the dark background of the video).

As to claim 27 Weinreich that the video display is configured to emit a lower light intensity when displaying darker colors (col. 1 lines 50-63 – this is an inherent feature of a display showing darker areas).

Claims 10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Khubua, Schmitz-Le, Yuasa, and Dugan as described above, and further in view of Oleson.

As to claim 10 the system of Khubua does not disclose, but Oleson discloses that the interactive exercise system is configured to display second biometric data via the video display, the second biometric data associated with a second user different from the first user ([0084]).  
It would have been obvious to the skilled artisan to modify the system of Khubua, Schmitz-Le, Yuasa, Dugan with the teachings of Oleson, the rationale being to provide a more informative display and improve the user’s exercise experience.

As to claim 17 see rejection of claim 10.  Oleson discloses a communications interface is configured to receive heart rate data associated with a second user, and the display is configured to display the heart rate data associated with the first user and the heart rate data associated with the second user ([0084]; Fig. 12-13).

As to claim 18 Oleson discloses a processor, operably coupled to the communications interface and configured to determine a score based on the heart rate data and a predetermined heart rate zone of the user ([0081]).

As to claim 19 Oleson discloses that the display displays at least one of the heart rate data of the user, the predetermined heart rate zone of the user, or the score when the video content is displayed (Oleson [0084], [0090]).

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Khubua, Schmitz-Le, Yuasa, and Dugan, as applied above, and further in view of Kim et al., KR 20160130085.

As to claim 31 the system of Khubua, Schmitz-Le, Yuasa, and Dugan fails to disclose that the request is received at the interactive exercise system from a mobile device of the user, the mobile device being smart phone.
However, in an analogous art, Kim discloses a request received at the interactive exercise system from a mobile device of the user, the mobile device being smart phone ([0052]-[0053], [0103]).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Khubua, Schmitz-Le, Yuasa, and Dugan with the teachings of Kim, the rationale being to simplify user input.

As to claim 32 Kim discloses that the interactive exercise system is further configured to synchronize with a mobile device of the user, the mobile device being a smart phone ([0053]).

Allowable Subject Matter
Claim 20 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J HANCE/Primary Examiner, Art Unit 2423